     Case 1:20-cv-00148-DAD-SKO Document 18 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     KIRELL FRANCIS BETTIS TRUST and                   No: 1:20-cv-00148-NONE-SKO
12   KIRELL F. BETTIS-TAYLOR,
                                                       ORDER ADDRESSING JUNE 12, 2020
13                      Plaintiffs,                    FILING
14           v.
                                                       (Doc. No. 17)
15   INTERNAL REVENUE SERVICE (IRS),
     K. GREEN, and A. RASCHKE,
16
                        Defendants.
17

18           This case was closed on March 27, 2020, after plaintiff, who is subject to the three strikes

19   provision of the Prison Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g), failed to pay the

20   required $400.00 filing fee in full. (Doc. No. 11.) On April 27, 2020, the court denied plaintiff’s

21   motion for reconsideration, but afforded plaintiff one additional opportunity to pay the required

22   filing fee, indicating that if plaintiff failed to pay the fee by May 11, 2020, the case would remain

23   closed. (Doc. No. 13.) On May 7, 2020, plaintiff filed a document with the court that appeared to

24   be a promissory note in an apparent attempt to satisfy the requirement that he pay the filling fee to

25   proceed with this action. (Doc. No. 14.) That method of payment was rejected by the Clerk of

26   Court because a promissory note is not a proper form of payment. (Doc. No. 15.) Accordingly,

27   the case remains closed.

28   /////


                                                       1
     Case 1:20-cv-00148-DAD-SKO Document 18 Filed 08/04/20 Page 2 of 2


 1          On several occasions during this litigation, plaintiff sought to invoke the imminent danger

 2   exception to the PLRA’s three strikes provision. The court has repeatedly found that the

 3   exception was not triggered. (See Doc. No. 3; Doc No 11 at 2.) On June 12, 2020, plaintiff filed

 4   a document that again attempts to assert eligibility under the imminent danger exception. (Doc.

 5   No. 17.) The court interprets this document as a motion for reconsideration. This latest filing

 6   reiterates claims plaintiff has made previously concerning threats of retaliation related to his

 7   refusal to withdraw a staff complaint about an alleged excessive use of force incident at Corcoran

 8   State Prison. (Id.) Plaintiff now highlights a portion of an April 10, 2020 filing, in which he

 9   asserted that on January 27, 2020, a correctional officer at plaintiff’s current place of

10   incarceration (CCI Tehachapi) threatened him with physical violence if he did not withdraw his

11   staff complaint about the incident at Corcoran. (Doc. No. 12 at 6.) The court again has examined

12   plaintiff’s assertions of imminent harm in detail and finds no basis for reconsideration of its prior

13   finding that plaintiff has failed to set forth “specific fact allegations of ongoing serious physical

14   injury, or a pattern of misconduct evidencing the likelihood of imminent serious physical injury.”

15   Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). Plaintiff’s motion for reconsideration is

16   therefore DENIED.

17   IT IS SO ORDERED.
18
        Dated:     August 3, 2020
19                                                       UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26
27

28

                                                        2
